In the

     United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
No. 11‐3743 
UNITED STATES OF AMERICA, 
                                                     Plaintiff‐Appellee, 

                                   v. 

DONELLA LOCKE, 
                                                 Defendant‐Appellant. 
                      ____________________ 

          Appeal from the United States District Court for the 
          Southern District of Indiana, Indianapolis Division. 
          No. 1:08‐cr‐00018‐LJM — Larry J. McKinney, Judge. 
                      ____________________ 

     ARGUED OCTOBER 29, 2012 — DECIDED JULY 21, 2014 
                ____________________ 

    Before POSNER, KANNE, and ROVNER, Circuit Judges. 
    ROVNER,  Circuit  Judge.  In  her  second  appeal  before  this 
court,  Donella  Locke  asks  us  to  reverse  the  district  court’s 
judgment  on  sentencing,  claiming  that  the  lower  court 
errantly  calculated  the  amount  of  loss  attributable  to  her 
conduct.  Because  Locke  waived  this  issue,  we  decline  to 
consider  the  matter  and  affirm,  and  in  doing  so  revisit  the 
factors that distinguish loss and restitution. 
2                                                      No. 11‐3743 

                                   I. 
    Donella  Locke  and  her  co‐conspirator  engaged  in  real 
estate  fraud  that  involved,  among  other  things,  the  use  of 
false documents, false social security numbers, payments to 
fictitious  vendors  and  contractors,  and  inflating  income  on 
documents  to  banks.  The  more  specific  details  of  the  fraud 
are outlined in the first appeal of this case at United States v. 
Locke, 643 F.3d 235 (7th Cir. 2011). 
   The  indictment  originally  charged  Locke  with  fifteen 
counts  of  illegal  conduct,  but  at  trial  the  government  pre‐
sented  evidence  of  only  five.  Upon  Locke’s  motion  to 
dismiss  at  the  close  of  the  government’s  case,  the  govern‐
ment conceded that it failed to present any evidence for ten 
counts,  and  the  district  court  granted  the  motion  accord‐
ingly. 
    Locke’s presentence investigation report recommended a 
sixteen  point  addition  to  the  offense  level  computation 
because the offense involved a loss of more than $1 million. 
Specifically,  the  report  calculated  a  loss  of  $2,360,914.51 
based  on  all  of  the  properties  underlying  all  fifteen  counts 
against Locke, including the properties that formed the basis 
of the ten dismissed counts. Locke objected, arguing that her 
sentence  should  be  based  solely  on  the  convicted  conduct 
which  would  account  for a loss of less than  $1 million. Her 
written objection to the presentence report stated: 
       Donella objects to the loss calculation reflected 
       in  paragraph  64.  It  is  Donella’s  position  that 
       the  loss  amount  should  be  based  on  the  five 
No. 11‐3743                                                          3 

            counts of conviction (9, 10, 11, 12, and 14) (sic)1 
            and  not  the  counts  upon  which  she  was 
            acquitted.  If  calculated  on  the  five  counts  of 
            conviction only, the loss amount would be well 
            below $1,000,000 and would result in an addi‐
            tional  14  levels  pursuant  to  U.S.S.G. 
            2B1.1(b)(1)(I). 
Supplemental Addendum to the Presentence Report at p.24. 
   In  response,  the  probation  office  argued  that  relevant 
conduct  could  be  considered  in  determining  the  loss 
amount, but that even if the loss amount was based solely on 
Locke’s  convicted  conduct,  the  loss  amount  would  still 
exceed $1 million. 
    At  the  January  27,  2010  sentencing  hearing,  the  lawyer 
for  Locke  stated,  “I  am  withdrawing  that  objection  [to  the 
loss  amount],  Your  Honor.  We  have  no  objection  to  the 
Government’s  calculation  or  to  the  calculation  of  loss 
amount  that’s  reflected  in  the  pre‐sentence  report.”  (R.  118, 
Tr. 1/27/10, p.3). 
   Based  on  the  government’s  representations  that  the  loss 
amount exceeded $1 million, but was less than $2.5 million, 
the  district  court  found  that  Locke’s  adjusted  offense  level 
was  25  under  the  advisory  Sentencing  Guidelines  which 
corresponds  to  a  recommended  sentence  of  57‐71  months. 
The  district  court  sentenced  Locke  to  71  months  for  each 
count, to run concurrently, followed by three years of super‐
vised  release,  and  ordered  her  to  pay  $2,360,916.51  in  resti‐

                                                 
1 The counts of conviction should have included Count 8, but not Count 
12. In other words, it should have read (8,9,10,11, and 14). 
4                                                        No. 11‐3743 

tution  to  thirteen  entities.  At  the  initial  sentencing  hearing, 
the  district  court’s  loss  calculation—the  number  calculated 
to  determine  the  sentence—and  its  restitution  order—the 
amount  the  defendant  must  repay  to  the  victims—were 
identical. 
    In  her  first  appeal  to  this  court,  Locke  argued  that  her 
sentence should be vacated because the district court did not 
make the findings necessary when using relevant conduct to 
increase  the  sentence  based  on  the  number  of  victims.  (We 
ignore  the  other  issues  not  relevant  to  this  second  appeal). 
We affirmed Locke’s conviction, but agreed that the district 
court lacked evidentiary support for using relevant conduct 
to  determine  the  number  of  victims  and  remanded  for  re‐
sentencing. Locke, 643 F.3d at 245–46. 
    Locke  also  objected  to  the  restitution  calculation  which 
we  noted  required  a  different  analysis  than  that  for  deter‐
mining  loss.  Id.  at  247,  n.7.  The  specific  findings  that  the 
district court needed to make for a restitution determination 
are  governed  by  the  Mandatory  Victim  Restitution  Act 
(MVRA),  18  U.S.C.  §  3663A.  Locke,  643  F.3d  at  247;  see  also 
Robers v. United States, 134 S. Ct. 1854, 1856 (2014). This court 
held  that  the  district  court’s  findings  on  the  record  were 
insufficient  to  satisfy  the  requirements  of  the  MVRA,  and 
remanded for a recalculation of the amount of restitution in 
addition  to  a  recalculation  of  the  number  of  victims.  Locke, 
643 F.3d at 248. 
     Before the re‐sentencing, Locke filed a successful motion 
in  limine,  arguing  that  the  government  could  not  present 
new  evidence  at  the  re‐sentencing  proceeding  without 
violating  constitutional  principles  of  due  process,  the  Sixth 
Amendment, and double jeopardy. Locke moved the district 
No. 11‐3743                                                         5 

court to bar the government from introducing any evidence 
regarding  relevant  conduct  not  already  in  the  record  at  the 
first  sentencing.  With  the  motion  granted,  the  government 
could  not  prove  that  Locke  committed  the  alleged  relevant 
conduct  by  a  preponderance  of  the  evidence,  as  it  had 
offered no evidence of relevant conduct at trial or at the first 
sentencing  hearing.  This  meant  that  the  district  court  recal‐
culated  the  advisory  guidelines  without  the  two‐level 
enhancement for offenses involving ten or more victims. 
    At  the  second  sentencing,  Locke  admitted  that  she  had 
withdrawn  her  objections  to  the  amount  of  loss  in  the  first 
sentencing,  but  nevertheless  asserted  that  she  had  always 
disputed  she  was  responsible  for  relevant  conduct  and  that 
her  loss  amount  should  not  be  greater  than  the  restitution 
amount  calculated  without  regard  to  relevant  conduct. 
(R.169,  Tr.  11/18/11,  p.11,16).  The  government  contended 
that  the  issue  of  loss  was  not  properly  before  the  district 
court because Locke had withdrawn her objection to the loss 
amount  at  the  initial  sentencing  hearing  and  thus  it  was 
waived  and  not  an  issue  for  appeal.  Id.  at  18–19.  Further‐
more,  the  government  noted  that  loss  and  restitution  are 
calculated  differently,  and  that  restitution  numbers  may 
change  as  property  is  recovered  and  sold.  After  the  re‐
sentencing  hearing,  the  district  court  sentenced  Locke  to  57 
months  of  imprisonment,  three  years  of  supervised  release, 
and ordered her to pay $340,789 in restitution to lenders. The 
court reduced the restitution by the amount recovered from 
sales  of  the  property,  as  we  explain  further  below.  See  18 
U.S.C. § 3663A(b). 
  Locke  appealed,  arguing  that  the  district  court  erred 
when it failed to reduce the loss amount incurred as a result 
6                                                             No. 11‐3743 

of  Locke’s  convicted  conduct  by  the  amounts  the  victims 
received  when  they  sold  the  real  estate  that  secured  the 
fraudulently obtained loans. 
                                       II. 
   We  begin  by  addressing  the  question  of  waiver,  as  all 
other  arguments  rise  or  fall  on  the  resolution  of  this 
question. 
     When a defendant intentionally relinquishes or abandons 
a  known  right,  the  issue  has  been  waived  and  cannot  be 
reviewed on appeal, not even for plain error. United States v. 
Natale,  719  F.3d  719,  729–30  (7th  Cir.  2013).  On  the  other 
hand, a defendant who errantly misses a viable objection to 
an  error  has  forfeited  the  argument,  but  may  ask  an 
appellate court to review the error if it is plain. United States 
v.  Kennedy,  726  F.3d  968,  975  (7th  Cir.  2013).  That  is,  if  it  is 
clear or obvious and seriously affects the fairness, integrity, 
or  public reputation  of judicial proceedings. United  States v. 
Jones, 739 F.3d 364, 368 (7th Cir. 2014). But a defendant who 
affirmatively  states  “I  do  not  object”  or  “I  withdraw  my 
objection” has not forfeited the right, but rather intentionally 
relinquished or waived the right and cannot ask for review. 
United States v. OʹMalley, 739 F.3d 1001, 1007 (7th Cir. 2014); 
United  States  v.  Kirklin,  727  F.3d  711,  716  (7th  Cir.  2013) 
(“[c]ounselʹs  affirmative  statement  that  he  had  no  objection 
to  the  proposed  [jury]  instruction  constitutes  waiver  of  the 
ability  to  raise  this  claim  on  appeal.”).  This  is  true  even 
where  a  defendant  has  initially  raised  the  issue  but  then 
explicitly  waived  it.  United  States  v.  Knox,  624  F.3d  865,  875 
(7th  Cir.  2010)  (noting  that  a  defendant  waived  appellate 
review  of  his  challenge  to  a  loss  calculation  where  he 
initially raised the objection to the loss calculation and then 
No. 11‐3743                                                           7 

later  withdrew  it,  as  indicated  in  both  his  and  defense 
counselʹs  statements  on  the  record);  see  also  United  States  v. 
Kincaid,  571  F.3d  648,  654  (7th  Cir.  2009)  (“[W]e  have  held 
that  a  defendant  waived  his  right  to  challenge  a  sentencing 
calculation  by  initially  objecting  to  the  calculation,  but  later 
withdrawing the objection.”); United States v. Venturella, 585 
F.3d  1013,  1019  (7th  Cir.  2009)  (finding  waiver  where 
defendant filed objections to the presentence challenging the 
loss  and  restitution  calculations,  but  later  withdrew  these 
objections in  a revised sentencing memorandum and reiter‐
ated  during  sentencing  that  she  agreed  with  the  figures  in 
the resentence report addendum); United States v. Scanga, 225 
F.3d  780,  783  (7th  Cir.  2000)  (finding  waiver  where  defend‐
ant  first  objected  to  the  presentence  report  calculations  but 
withdrew the objection after calculations were revised in the 
presentence report addendum); United States v. Redding, 104 
F.3d  96,  99  (7th  Cir.  1996)  (finding  waiver  where  defendant 
objected  to  the  calculations  before  sentencing,  but  accepted 
them during the sentencing hearing). 
    In  this  case  Locke’s  counsel  could  not  have  been  more 
clear  that  he  was  withdrawing  the  objection  to  the  loss 
amount and thus waived the issue of loss when he stated, “I 
am  withdrawing  that  objection  [to  the  loss  amount],  Your 
Honor.  We  have  no  objection  to  the  Government’s  calcula‐
tion  or  to  the  calculation  of  loss  amount  that’s  reflected  in 
the presentence report.” (R. 118, Tr. 1/27/10, p.3). 
    Indeed  the  waiver  is  clear,  not  only  from  counsel’s 
explicit words, but also from the district court’s language at 
the  first  sentencing.  Given  Locke’s  clear  waiver  of  the  loss 
issue, the district court discussed relevant conduct only as it 
8                                                                  No. 11‐3743 

related  to  the  number  of  victims  and  not  to  the  amount  of 
loss: 
           First  of  all,  addressing  the  [sic]  paragraph  71 
           [of  the  presentence  investigation  report],  the 
           offense  involved  10  or  more  victims,  certainly 
           the  guidelines  and  2  points  if  the—if  it  does 
           involve  2  or  more  victims.  So  the  issue  is 
           whether  the  conduct  was  charged  and  the 
           other  counts  that  weren’t  tried  amounts  to 
           relevant conduct. 
            And the relevant conduct is—I think the law in 
            [sic]  relevant  conduct  is  fairly  clear  and 
            adequately cited by the Government. It causes 
            the  Court  to  find  that  that  2  points  extra  is 
            correct, and I will find it correct. 
(R. 118, 1/27/10 at 19).2 
    And  in  appealing  that  sentence  to  this  court,  Locke  still 
never  raised  the  issue  of  loss  and  relevant  conduct.  In  her 
first  appellate  brief,  she  objected  only  to  the  court’s  use  of 
relevant  conduct  to  increase  the  number  of  victims.  See  10‐
3151, R. 13, Brief and Required Short Appendix of Donella Locke, 
                                                 
2  Later,  the  district  court  stated,  “There  are  16  points  that  are  added 
because  the  loss  exceeded  a  million  dollars  in  this  case,  no  matter  how 
you  arrive  at  that  million  dollars,  whether  you  arrive  at  the  million 
dollars by applying the notion of relevant conduct or whether you donʹt. 
But  I  would always  be  interested in  the  amount  of money  thatʹs lost  or 
the  amount  of  money  that  the  defendant  intended  for  the  loss  to  be,  as 
that  makes—that  makes  a  sentence  more  serious,  makes  a  sentence 
higher.” (R. 118, Tr. 1/27/10, p.37). The district court was not considering 
relevant  conduct  for  loss  at  all,  but  rather  utilizing  the  loss  figure 
accepted by the defendant. 
No. 11‐3743                                                           9 

at  3,  11,  27.  Specifically,  after  discussing  the  general 
requirements for relevant conduct, Locke argued, “Here, the 
District  Court  used  the  concept  of  ‘relevant  conduct’  to 
increase the number of ‘victims’ for sentencing purposes, but 
failed  to  make  ‘explicit’  findings  to  support  its  reliance  on 
this  ‘relevant  conduct.’”  Id.  at  27.  And  after  noting  the  two 
point  increase  for  number  of  victims  and  the  sixteen  point 
increase  for  amount  of  loss—Locke  went  on  to  argue  only 
against the two‐point increase for number of victims: 
       The  District  Court,  however,  made  no  explicit 
       findings,  nor  explicitly  adopted  the  Report, 
       when  it  used  the  ‘relevant  conduct’  provision 
       of  the  Sentencing  Guidelines  to  find  more 
       ‘victims’  than  those  contained  in  the  Locke 
       Counts. … The District Court’s use of relevant 
       conduct increased Ms. Locke’s offense level by 
       two  points;  giving  Ms.  Locke  a  total  offense 
       level of 25, which carries a sentencing range of 
       57‐71 … If the relevant conduct addition is not 
       taken  into  account,  Ms.  Locke’s  total  offense 
       level  would  be  23,  which  carries  a  sentencing 
       range of 46‐57 months. 
Id.  at  29–30.  Locke’s  opening  brief  in  her  first  appeal  made 
no mention of relevant conduct as it related to loss. It could 
not, as Locke had explicitly waived the issue. 
     Although in our first decision on appeal this court began 
its discussion with a general discussion of relevant conduct, 
it  is  clear  that  we  applied  our  findings  regarding  relevant 
conduct  only  to  the  calculation  of  the  number  of  victims. 
Under  the  heading  “Offense  Level  and  the  Number  of 
Victims,”  we  concluded,  “Had  the  additional  victims  not 
10                                                       No. 11‐3743 

been  included  in  the  offense  level  calculations,  Locke’s 
offense  level  would  have  been  23.”  Locke,  643  F.3d  at  246. 
Because the issue of the amount of loss had been waived, the 
district court never addressed it and this court had no reason 
to  review  it.  And  the  courtʹs  silence  on  an  issue  raised  on 
appeal means it is not available for consideration on remand. 
United States v. Barnes, 660 F.3d 1000, 1006 (7th Cir. 2011). In 
short, the issue of loss had been waived and was outside the 
scope of the remand. 
    This case takes on an unnecessarily complicated pallor by 
co‐mingling  the  concepts  of  loss  and  restitution.  In  this 
appeal, Locke presents the argument about loss and restitu‐
tion  with  the  same  lexicon  i.e.  that  both  the  calculation  for 
loss and for restitution were based on relevant conduct—and 
then  maintains  that  she  never  waived  her  right  to  object  to 
the  use  of  relevant  conduct.  But  this  argument  misunder‐
stands  the  nature  of  the  two  related  but  legally  distinct 
concepts.  Restitution  is  a  payment  of  losses  sustained  by 
victims of crime. See 18 U.S.C. § 3663A(a)(1). It is limited to 
the  actual  losses  caused  by  the  specific  conduct  underlying 
the offense. United States v. Orillo, 733 F.3d 241, 244 (7th Cir. 
2013).  A  loss  calculation,  used  for  sentencing  purposes  on 
the  other  hand,  can  also  include  the  amount  a  defendant 
placed at risk (United States v. Swanson, 394 F.3d 520, 527 (7th 
Cir.  2005))  and  must  be  based  on  the  conduct  of  conviction 
and relevant conduct that is criminal or unlawful. Orillo, 733 
F.3d at  244,  United  States v. Littrice,  666 F.3d  1053, 1060  (7th 
Cir. 2012). 
    The  confusion  in  this  case  comes  from  the  fact  that 
although  Locke  waived  any  right  to  ask  the  appellate  court 
to  reconsider  the  amount  of  loss,  on  remand,  the  district 
No. 11‐3743                                                        11 

court was required to reconsider restitution. And in order to 
calculate  restitution,  the  district  court  had  to  consider 
something akin to “relevant conduct” when making calcula‐
tions about restitution under the MVRA. 18 U.S.C. § 3663A. 
The MVRA, however, does not speak of “relevant conduct,” 
and  the  term  is  not  applicable  in  evaluating  restitution. 
United States v. Frith, 461 F.3d 914, 920 (7th Cir. 2006). Rather, 
the MVRA requires, “in a case of an offense that involves as 
an  element  a  scheme,  conspiracy,  or  pattern  of  criminal 
activity”  restitution  for  “any  person  directly  harmed  by  the 
defendant’s  criminal  conduct  in  the  course  of  the  scheme, 
conspiracy,  or  pattern.”  18  U.S.C.  §  3663A(a)(2);  Locke,  643 
F.3d at 247; U.S. v. Randle, 324 F.3d 550, 556 (7th Cir. 2003). 
    Although the “in the course of a scheme” language of the 
MVRA is similar to the “relevant conduct” consideration of 
Section 1B1.3 of the Sentencing Guidelines, we have empha‐
sized  that  they  are  not  the  same,  despite  the  fact  that  the 
necessary  findings  may  overlap  to  some  extent.  U.S.  v. 
Westerfield,  714  F.3d  480,  489  (7th  Cir.  2013)  (“Although  the 
‘relevant  conduct’  analysis  for  the  Sentencing  Guidelines  is 
analytically  different  from  this  analysis  under  the  MVRA, 
we  have  recognized  that  the  evidence  is  similar  and  can 
overlap.”); Locke, 643 F.3d at 247, n.7 (“We caution that this is 
not the same analysis as “relevant conduct” determinations, 
as ‘relevant conduct’ is not within the scope of the MVRA.”); 
United States v. Hussein, 664 F.3d 155, 161, n.2 (7th Cir. 2011) 
(“the  amount  of  restitution  does  not  always  correspond  to 
guidelines loss because the rules for calculating each differ”); 
Frith,  461  F.3d  at  920  (Relevant  conduct  is  not  within  the 
scope  of  the  MVRA);  United  States  v.  Caputo,  517  F.3d  935, 
943 (7th Cir. 2008) (loss for the purpose of § 2B1.1, does not 
12                                                         No. 11‐3743 

require  more  than  an  estimate.  Restitution,  by  contrast, 
requires an exact figure). 
    Because  it  is  not  the  same  determination,  it  is  entirely 
possible to waive a finding of loss without waiving a finding 
for  restitution  and  vice  versa.  See,  e.g.,  Hussein,  664  F.3d  at 
161,  n.2  (defendant  argued  issue  of  loss,  but  waived 
argument on restitution); United States v. Stoupis, 530 F.3d 82, 
84  n.6  (1st  Cir.  2008)  (defendant  waived  restitution,  but  not 
loss amount). 
    Locke  argues  that  the  government  waived  waiver  by 
introducing  at  sentencing  “evidence  conclusively  showing 
that  the  actual  loss  associated  with  Ms.  Locke’s  convicted 
conduct is far less than $1 million.” Locke’s Reply brief at 9. 
In  fact,  however,  what  the  government  did  was  submit 
evidence  regarding  restitution,  an  issue  that  had  not  been 
waived. As Locke goes on to say in her reply brief, before the 
re‐sentencing,  the  government  filed  what  it  called  a 
“Sentencing  Memorandum  Relating  to  Restitution.” 
(emphasis  ours)  Locke’s  Reply  Brief  at  9.  And  that  memo‐
randum  sets  forth  the  specific  restitution  that  the  govern‐
ment calculated for each particular victim lender. Presenting 
arguments about restitution cannot waive waiver of the loss 
argument. 
    This case illuminates how the waiver doctrine preserves 
the  fairness  and  integrity  of  the  proceedings.  At  the  first 
sentencing, Locke explicitly waived the issue of loss. And as 
the government pointed out at re‐sentencing, Locke knew at 
the time she withdrew her objection that she was agreeing to 
a $2.3 million loss and knew that the amount might include 
more than  that which was covered by the counts of convic‐
tion. (R. 118, Tr. 1/27/10, pp. 6–8, 37); (R. 169 Tr. 11/18/11, p. 
No. 11‐3743                                                        13 

8).  One  could  speculate  about  the  tactical  reasons  for  doing 
so:  the  loans  enumerated  in  the  indictment  totaled  over  $8 
million. Perhaps  locking  in a loss  more  than $1  million and 
less than $2.5 million was a good hedge. As the government 
stated  at  re‐sentencing,  “I  could  share  things  outside  the 
record as well as to why the defense withdrew [the objection 
to the loss amount], but that would be entirely improper, so 
we’re  asking  the  Court  not  to  engage  in  any  of  that 
speculation  as  to  why  the  defense  withdrew.”  (R.  169,  Tr. 
11/18/11,  p.19–20).  And  indeed  we  cannot  speculate  as  to 
why Locke withdrew her objection at the time. We can only 
conclude that Locke withdrew any objection to the fact that 
the  loss  exceeded  $1  million  but  was  less  than  $2.5  million. 
And,  in  fact,  the  banks  loaned  out  $1.8  million  on  the  five 
convicted counts alone. Id. at p.29. Locke claims that she had 
no  opportunity  to  challenge  the  district  court’s  loss  calcula‐
tion at her original sentencing hearing because the evidence 
upon  which  she  now  relies—that  is  the  amount  the  banks 
recouped—did  not  exist  until  after  the  original  sentencing 
hearing.  This  is  not  correct.  The  application  notes  to 
Sentencing  Guideline  2B1.1  state  that  the  amount  of  loss 
shall be reduced as follows: 
       in  a  case  involving  collateral  pledged  or 
       otherwise  provided  by  the  defendant,  the 
       amount the victim has recovered at the time of 
       sentencing  from  disposition  of  the  collateral, 
       or, if the collateral has not been disposed of by 
       that time, the fair market value of the collateral 
       at the time of sentencing. 
Application note 3(E)(ii) to U.S.S.G. § 2B1.1. 
14                                                         No. 11‐3743 

    Locke was free to preserve a challenge to the loss amount 
based on the fair market value of the collateral at the time of 
the first sentencing. See e.g. Green, 648 F.3d at 583–84; U.S. v. 
Lane, 323 F.3d 568, 585–90 (7th Cir. 2003). Instead, she made 
a  tactical  decision  to  withdraw  any  objection  to  the  loss 
amount.  Had  Locke  not  withdrawn  the  objection,  the  court 
would  have  taken  evidence  regarding  both  the  amount 
placed  at  risk,  the  fair  market  value  of  the  collateral  and 
relevant  conduct  in  determining  the  amount  of  loss.  By 
waiving  the  objection,  the  district  court  had  no  reason  to 
consider  either  matter  and  no  evidence  was  presented. 
Because  the  issue  has  been  waived,  we  need  not  delve 
deeper into the manner in which this Circuit credits or does 
not  credit  recoupment  against  loss,  but  a  good  description 
can be found in U.S. v. Green, 648 F.3d 569, 583–84 (7th Cir. 
2011);  see  also  U.S.  v.  Radziszewski,  474  F.3d  480,  486–87  (7th 
Cir. 2007). 
    Moreover, in response to Locke’s motion in limine on re‐
sentencing, the court agreed to limit its consideration to the 
evidence  already  contained  in  the  record.  This  meant  that 
the  government  could  not  present  additional  evidence 
relating  to  fraudulent  transactions  constituting  part  of  the 
same  scheme  to  defraud  as  required  under  2B1.1’s  calcula‐
tion  of  loss.  It  would  be  unfair  to  allow  the  defendant  to 
undo her waiver to the amount of loss, but not allow in any 
evidence that would have been used against her had she not 
waived  the  issue.  Locke  cannot  now  ask  the  court  to  only 
consider  those  pieces  of  evidence—the  amount  recovered 
from  the  collateral—that  work  in  her  favor  to  reduce  her 
loss. 
No. 11‐3743                                                             15 

    Thus  because  the  court  could  not  accept  new  evidence, 
the government was limited to the number of victims in the 
five counts of conviction. A restitution calculation, however, 
because  it  is  measured  by  the  actual  loss  to  the  victim,  can 
change  over  time.  Robers,  134  S.  Ct.  at  1856.  As  the  court 
noted in Robers, “a sentencing court must reduce the restitu‐
tion amount by the amount of money the victim received in 
selling the collateral, not the value of the collateral when the 
victim  received  it.”  Robers,  134  S.Ct.  at  1856.  In  this  case,  at 
the time of the original sentencing most of the houses subject 
to the fraud were in foreclosure proceedings. At the time of 
the  re‐sentencing,  many  of  the  houses  had  been  sold  or 
reclaimed by the banks and then resold, so the government 
had  more  accurate  numbers  for  the  amount  of  money  the 
banks actually lost. 
    Although  it  is  true  that  the  application  notes  to  U.S.S.G. 
2B1.1 instruct that loss amounts also should be offset by the 
collateral, the issue of loss had been waived. Had it not been 
waived,  the  district  court  could  have  considered  the 
evidence about sale of the homes to determine the amount of 
offset  of  the  collateral,  but  then  the  relevant  conduct  of  the 
unconvicted  counts  would  also  have  been  fair  game.  Locke 
cannot argue that the court should have considered evidence 
to lower the amount of loss, but not to consider conduct that 
surely  would  have  increased  the  amount  of  loss.  That 
smacks of wanting to have one’s cake and eat it too. 
    The judgment of the district court is AFFIRMED.